 Case 8:20-cv-00172-JSM-CPT Document 7 Filed 02/26/20 Page 1 of 2 PageID 56




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

SAMANTHA HARLAN,
an individual,                                         Case No.: 8:20-cv-00172-JSM-CPT

       Plaintiff,
v.

THE ADT CORPORATION,
d/b/a ADT,
a foreign for-profit corporation,

      Defendant.
____________________________/

                        NOTICE OF PENDING SETTLEMENT
                AS TO DEFENDANT THE ADT CORPORATION d/b/a ADT

       COMES NOW, Plaintiff, SAMANTHA HARLAN, (hereinafter, “Plaintiff”), by and

through the undersigned counsel pursuant to Local Rule 3.08, Middle District of Florida, and

hereby submit this Notice of Pending Settlement as to Defendant The ADT Corporation d/b/a ADT,

and states:

       1.      Plaintiff and Defendant, The ADT Corporation d/b/a ADT (hereinafter, “ADT”),

reached a conditional settlement regarding all claims in this case; the parties are presently drafting,

finalizing, and executing a written settlement agreement and release of liability.

       2.      Upon execution of a mutually-agreeable settlement agreement and release—and

compliance with its terms—undersigned counsel will execute and file a Notice of Voluntary

Dismissal with Prejudice.

       3.      To the extent this Court treats the foregoing as a Motion, pursuant to Middle District

of Florida Local Rule 3.01(g), the undersigned certifies he consulted with counsel for Defendant

ADT, and Defendant, ADT agrees to the relief sought herein.
 Case 8:20-cv-00172-JSM-CPT Document 7 Filed 02/26/20 Page 2 of 2 PageID 57




                                            Respectfully submitted,
                                            LEAVENLAW

                                            /s/ Ian R. Leavengood
                                            Ian R. Leavengood, Esq., FBN 010167
                                            Kelly C. Burke, Esq., FBN 123506
                                            Northeast Professional Center
                                            3900 First Street North, Suite 100
                                            St. Petersburg, FL 33703
                                            Phone: (727) 327-3328
                                            Fax:      (727) 327-3305
                                            consumerservice@leavenlaw.com
                                            kburke@leavenlaw.com
                                            Attorneys for Plaintiff

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 26, 2020, a true and correct copy of the above and

foregoing Notice of Pending Settlement as to Defendant, The ADT Corporation d/b/a ADT was

electronically filed via CM/ECF e-portal, and undersigned will electronically serve the following

counsel::

       Daniel J. McGrath, Esq.
       Vice President
       Deputy General Counsel, Litigation
       Chief Compliance Officer
       1501 Yamato Road
       Boca Raton, FL 33431
       dmcgrath@adt.com
       Attorney for The ADT Corporation d/b/a ADT


                                            /s/ Ian R. Leavengood
                                            Attorney




                                               2
